U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD/CPB
P5290.15
3/30/2009
Intake Screening

1. [PURPOSE AND SCOPE §522.20. Bureau of Prisons staff screen
newly arrived inmates to ensure that Bureau health, safety, and
security standards are met.]
When an inmate is received, as a new commitment, in transfer from
another institution, as a court return, as a return from a writ, or
as a holdover, it is possible that information regarding that
inmate is inaccurate, incomplete, or unavailable during the prearrival screening process. Therefore, before placing that inmate
in the institution's general population, staff shall ensure that
health, safety, and security standards delineated in this Program
Statement are met.
Social and medical screening interviews are required to meet these
standards.
2.
SUMMARY OF CHANGES.
This revision clarifies the intake
screening procedures for inmates with a history of aggressive
sexual behavior or who have been victims of sexual assault.
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

Social and medical screening interviews will be conducted on all
inmates prior to their placement in general population.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
P5290.12

Intake Screening (3/16/99)

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P5290.15
3/30/2009
Page 2
b.

Directives Referenced
P5264.08
P5265.11
P5310.13
P5324.06
P5324.08
P5800.12
P6000.05
P7331.04

Telephone Regulations for Inmates (1/24/08)
Correspondence (7/9/99)
Mentally Ill Inmates, Institution Management of
(3/31/95)
Sexually
Abusive
Behavior
Prevention
and
Intervention Program (4/27/05)
Suicide Prevention Program (4/5/07)
Receiving and Discharge Manual (12/31/97)
Health Services Manual (9/15/96)
Pretrial Inmates (1/31/03)

c. Rules cited in this Program Statement are contained in
CFR 522.20-21.
5.

28

STANDARDS REFERENCED

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4285, 4-4288, 4-4362M, and 44363M
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4A-01, 3-ALDF-4A-03, 3ALDF-4E-19, and 3-ALDF-4E-20
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: None
6. PRETRIAL/HOLDOVER AND/OR DETAINEE PROCEDURES. Procedures in
this Program Statement apply to pretrial/holdover inmates and
Bureau of Immigration and Customs Enforcement, formerly the
Immigration and Naturalization Service, detainees.
Additional
information regarding the management of these inmates is
contained in the Program Statement on Pretrial Inmates. See the
Program Statement Receiving and Discharge Manual, for procedures
regarding visual searches of detainees charged with misdemeanors,
committed for civil contempt or held as material witnesses.
7.

[PROCEDURES §522.21

a. Except for such camps and other satellite facilities where
segregating a newly arrived inmate in detention is not feasible,
the Warden shall ensure that a newly arrived inmate is cleared by
the Medical Department and provided a social interview by staff
before assignment to the general population.]
Staff shall observe the physical appearance of the inmate and

P5290.15
3/30/2009
Page 3
interview each inmate prior to placement in general population.
If this is not possible, inmates are to be kept in detention until
completion of the medical clearance and social interview. Each
institution shall develop procedures for processing commitments
after regular working hours.
At camps and other satellite facilities, segregating a newly
arrived inmate in detention is often not feasible; however, the
Warden shall ensure that the inmate is cleared by the Health
Services Department and provided a social interview by staff
consistent with the requirements of this Program Statement.
[(1)
Immediately upon an inmate's arrival, staff shall
interview the inmate to determine if there are non-medical reasons
for housing the inmate away from the general population. Staff
shall evaluate both the general physical appearance and emotional
condition of the inmate.]
The social interview is to be conducted in private (no other
inmates in area) by a Unit Manager, Correctional Counselor, Case
Manager, or other staff the Warden designates who have been trained
in intake screening.
The interviewer conducting the social
interview must have completed successfully the CIM Certification
Program prior to conducting the interview.


The
interviewer
shall
also
review
SENTRY
information and the Inmate Central File or
Presentence
Investigation
Report
(PSI),
if
available, and make a decision whether the inmate
is suitable for placement in general population.

During the social intake screening process, the interviewer
shall review the PSI and the Inmate Central File for any
documentation indicating the inmate has a history of sexually
aggressive behavior or has recently been the victim of a sexual
assault.


In such cases, the interviewer shall immediately
forward a copy of the Intake Screening Form and any
other
comments
to
Psychology
Services
for
appropriate follow-up and or assessment.

[(2) Within 24 hours after an inmate's arrival, medical staff
shall medically screen the inmate in compliance with Bureau of
Prisons' medical procedures to determine if there are medical
reasons for housing the inmate away from the general population or
for restricting temporary work assignments.]

P5290.15
3/30/2009
Page 4
Institutions with Physician Assistants on 24-hour coverage
shall normally complete the medical screening immediately after the
inmate's arrival.
A complete medical evaluation is conducted
subsequently in accordance with the Health Services Manual.
[(3) Staff shall place recorded results of the intake medical
screening and the social interview in the inmate's central file.]
The social interview is documented on the Intake Screening
Form, which shall be retrieved from SENTRY upon the inmate's
immediate arrival at the institution to ensure the most current CIM
Clearance and Separatee Data Form is attached for the interview
process.


Retrieval of this information prior to the inmate's
immediate arrival may result in outdated or even
inaccurate information.



The completed Intake Screening Form shall be
maintained with all previous Intake Screening Forms
in section 3 of the Inmate Central File.

The intake screening procedures identified in this Program
Statement may be modified at the Warden's discretion for pretrial
short-term (less than 48 hours) inmates and court returns.


Ordinarily, modified intake screening procedures
would
only
be
appropriate
at
Metropolitan
Correctional
Centers,
Metropolitan
Detention
Centers or other institutions with a primary
mission of providing pretrial confinement.

Staff shall place particular emphasis on the Central Inmate
Monitoring status of the holdover, since, ordinarily, an inmate may
not be transported with or confined with inmates from whom he or
she is to be separated.
To ensure that separatees are not housed together, staff shall
access the newly received inmate's SENTRY-generated Intake
Screening form and thoroughly review the CIM Clearance and
Separatee Data to identify any separatees currently housed in the
institution. Staff may also cross-check the names of separatees
with an alphabetical list of all inmates in the institution.
8.
HOLDOVERS.
Staff shall screen each inmate in temporary
holdover status (e.g., Bureau of Prisons, U.S. Marshals, etc.) at
the institution, as provided above. Staff conducting the social
interview shall use a National Crime Information Center (NCIC)
record and Individual Custody and Detention Report USM (129) along

P5290.15
3/30/2009
Page 5
with SENTRY data in the absence of a PSI and/or Inmate Central
File.
Staff shall give special attention to any warning comments
highlighted on the In-Transit Data Form to ensure that no
separatees of the holdover are currently housed in the institution.
An exception to the housing restriction may be made with overnight
holdovers if appropriate safeguards can be and are taken to ensure
there is no contact between separatees. Such a decision shall be
made by the Warden or designee.
a. If an inmate is scheduled for the same plane, bus, van, etc.,
as an inmate or inmates from whom the inmate is to be separated,
staff shall remove one or more inmates from the scheduled
transportation.


The separation information must be documented on the InTransit Data Form of any case removed from the scheduled
transportation to ensure separation. The USM Prisoner
Coordination office is to be informed of any deletions as
soon as possible.

b. If staff determine that the inmate can be safely transported,
this decision is to be noted in the remarks section of the InTransit Data Form.
c. When the inmate arrives at the final destination, staff shall
place a copy of the In-Transit Data form in section 2 of the Inmate
Central File.
9. HOUSING. Staff making quarters assignments for a newly arrived
inmate shall review the result of intake screening to ensure
restrictions are noted prior to assignment.
10. ACKNOWLEDGMENT OF INMATE. Staff who conduct intake screenings
shall also inform inmates about regulations on:
 correspondence,
 disposition of funds,
 monitoring of inmate telephone calls,
 procedures for unmonitored attorney telephone calls, and
 notification in case of death or illness and disposition of
property.
These subjects are discussed on the Acknowledgment of Inmate forms
BP-407 and BP-408 (available on BOPDOCS), which provide signature
blocks for the inmate to acknowledge that he or she has been
advised and understands these regulations and for staff to certify

P5290.15
3/30/2009
Page 6
that the inmate was advised.
It is vital that each section of the BP-407 and BP-408 are
completed accurately and legibly. These forms are relied upon for
many reasons, including inmate litigation involving the Bureau.
During the inmate's program review meetings, these forms should be
reviewed to ensure the information has not changed.
A new form is required only if the information on the previous
BP-407 and/or BP-408 has changed.
An inmate may change the data on either form at any time during
incarceration. However, if the most current form in the Inmate
Central File is correct, a new form need not be completed when the
inmate transfers to another institution. Then, that fact must be
documented legibly on the most current BP-407/BP-408 form and
include:



institution mnemonic code;
interviewer's initials/inmate's initials; (both) and
date.

The inmate shall record his or her own initials. For example, "THA
plt/dor 09-28-1998."
Additional information concerning inmate
acknowledgments can be found in the Program Statements on
Correspondence and Inmate Telephone Regulations. If a new
BP-407 or BP-408 form is required, it shall be maintained with all
previous BP-407/BP-408 forms in section 3 of the Inmate Central
File.
11. INSTITUTION SUPPLEMENT. For those institutions choosing to
implement a modified intake screening process for pretrial shortterm (less than 48 hours) court returns, the Warden shall issue an
Institution Supplement to define the modified intake procedures.
The Institution Supplement shall clearly identify the methods used
to ensure safety and security are considered prior to placing the
inmate in general population.
A copy of the Institution Supplement must be forwarded to the
Regional Correctional Programs Administrator.

/s/
Kathleen Hawk Sawyer
Director

